*318Opinion by
Walker, J.
There was no dispute about the facts. The Government chemist, after analysis of a sample, stated it consists of wool wax, is 100 percent derived from wool grease, and is similar in all material respects to that the subject of Biersdorf v. United States (T. D. 48230). The record in said case was incorporated herein. However, it was found in view of section 601(c) (8) (G) of the Revenue Act of 1932, as amended by section 702 (a) of the Revenue Act of 1938, that it is an article (wool wax) 100 percent of the quantity by weight of which is derived directly from one of the products specified in the said paragraph, to wit, inedible animal grease, wool grease, and that there does not appear to be present in it any oil, fat, or grease which is a natural component of such article and which never had a separate existence as an oil, fat, or grease, and therefore it is not subject to the prohibition covered by said provision. It was held that the merchandise in question bears a tax at the full rate imposed on wool grease, i. e., 3 cents per pound, as assessed. The protest was therefore overruled.